Per Curiam.
The plaintiff in this action seeks a divorce-from the defendant upon the grounds of cruel treatment and personal indignities which by her complaint she alleges he-has been guilty of towards her.- The defendant, by his. answer and cross-complaint, seeks a divorce from the plaintiff, alleging as grounds therefor that she has been guilty-of cruel treatment and personal indignities towards him. A trial resulted in a decree of divorce in favor of the plaintiff, and awarding her the sum of $500 alimony and $385.45-attorney’s fees and costs, and declaring the same a lien upon,. *307certain lands of the defendant. Prom this decree, the defendant has appealed to this court.
The only question argued by learned counsel for appellant is as to the sufficiency of the evidence to sustain the decree. A careful reading of all of the evidence shows serious conflict touching the acts of cruelty and personal indignities charged each against the other. The testimony of witnesses upon which the learned trial judge was compelled to decide the case was of such nature that he was in much better position to. determine the facts than we are. We can see no useful purpose to be accomplished by reviewing the evidence here in detail. It was sufficient to show, if believed by the court, that appellant had a violent temper; that he repeatedly addressed the respondent in anger, using coarse and profane language; that he gave her to understand that he did not want her to remain in his home, saying, among other things, “Why don’t you get out of here, no one ever wanted you here any way”; that he communicated his desire to get rid of her to his neighbors, who in turn communicated to her his remarks to that effect, and that he neglected her while she was sick in bed. It is true that there is some evidence tending to show that this treatment of her was not wholly unmitigated, but in view of all of the evidence, we are constrained to hold that it supports the conclusion of the learned trial court that she was entitled to a divorce.
It is also complained that the awarding of alimony and suit money was not justified. The record shows that appellant had land worth several thousand dollars, and that the trial of the cause occupied several days’ time. In view of' these facts we think that neither the amount of alimony or suit money was excessive. The judgment is affirmed.